Citation Nr: 1817121	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent prior to May 14, 2015 and 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to September 1985. 

This case comes before the Board of Veterans' Appeals (the Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The January 2009 rating decision granted service connection for PTSD and assigned a 30 percent evaluation, effective January 11, 2008.  The Veteran appealed the rating assigned. 

During the course of the appeal, the Veteran's claim for TDIU was granted by a November 2017 rating decision.  Therefore the issue is no longer on appeal.

The Veteran appeared and testified at a videoconference hearing at the RO in October 2010 before the undersigned acting Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

By way of procedural background, a February 2010 rating decision granted an earlier effective date for the grant of service connection for PTSD, assigning a 30 percent evaluation from September 18, 2007, and a 50 percent evaluation from March 23, 2009.  A May 2016 rating decision, based on a March 2016 Board decision, granted an increased disability rating of 50 percent for the period prior to March 23, 2009.  A November 2017 rating decision granted increased rating for PTSD from 50 to 70 percent effective May 14, 2015, and granted TDIU.  Although these were partial grants of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his PTSD and he has not been granted the maximum benefit allowed, thus, the claim is still active.  See AB v. Brown, 6 Vet App 35, 38 (1993). 

This case was previously before the Board in June 2014, March 2016 and March 2017.  In June 2014, the Board remanded the claim for development.  The case returned to the Board in March 2016, at which time, the Board determined that a rating of 50 percent for PTSD was warranted for the period prior to March 23, 2009, and that a rating in excess of 50 percent was not warranted during the entire period on appeal.  Entitlement to a TDIU was denied in the same decision.  The Veteran appealed the claim to the United States Court of Veterans Appeals (Court).  In December 2016, VA and the Veteran agreed to a Joint Motion for Remand (JMR) to vacate the Board's decision to deny a rating in excess of 50 percent and to deny a TDIU.  In January 2017, the Court issued an order vacating the March 2016 decision to that effect and returned the case to the Board.  In March 2017, the Board remanded the matters for evidentiary development consistent with the JMR.

Prior Board remand instructions have been completed.  Records have been obtained to the fullest extent possible, and a VA examiner's opinion was entered.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, throughout the entire timeframe on appeal, the Veteran's PTSD was manifested by symptoms consistent with occupational and social impairment involving deficiencies in most areas, including work, family relations, judgment, concentration, and mood.
 
2.  At no point during the period under appeal has the Veteran's PTSD resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for a rating of 70 percent, for the Veteran's service connected PTSD, but no higher, have been met for the period prior to May 14, 2015.  38 U.S.C. §§ 1155, 5107 (2012);  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

2.  A rating in excess of 70 percent is not warranted for the pendency of the appeal.  38 U.S.C. §§ 1155, 5107 (2012);  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As this is a downstream issue, additional VCAA notice is not required.  
38 C.F.R. § 3.159  (b)(3)(i) (2017).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating).  

Further, VCAA letters dated in June 2008 and April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b)(1) (2017).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).

The RO provided the Veteran appropriate VA examinations most recently in August 2017.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 
38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD Increased Rating Legal Criteria

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows (See 38 C.F.R. § 4.130, Diagnostic Code 9411):

30 percent:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual Background 

Following his claim for service connection, the Veteran was afforded a VA PTSD examination in June 2008.  The examiner noted the Veteran's history of treatment for major depression with psychotic features and PTSD symptoms.  His treating psychiatrist noted in 2007 that his psychotic depression causes him to hear voices, difficulty managing money, nervousness, trouble with concentration, nervousness, sleeping most the day, moderate depressive symptoms, and poor focus.  The private psychiatrist noted that "[h]e is unable to work at this point and probably will be unable to work for his lifetime."  He reported continuing treatment at the private facility once every three to five months. 

During the June 2008 examination, the Veteran reported problems with depression, concentration, sleeping (sometimes all the time, and sometimes not sleeping well), and recollection of distressing thoughts.  These symptoms occur at various intervals and have been present over the last year.  The examiner described the Veteran's psychiatric symptoms were of moderate severity.  He reported not working since 2001 as a table saw operator, and he left because he was feeling ill and was depressed.  He has been on Social Security disability until 2005 or 2006.  The Veteran did not think he could work now due to his depression. 

The examination described that the Veteran is currently married and has a close and positive relationship with his stepdaughter and her son.  He will go out with them once every two weeks.  He indicated that he enjoys traveling to visit his wife's brother and sister in Chicago once every two months.  He also maintains a relationship with his mother, aunt, uncle, and brother.  The Veteran described having a good relationship with his wife.  She recently had a stroke, but they continue activities such as going out to eat, going to the flea market, and going shopping together.  He has a few friends with whom he hangs out.  He enjoys going fishing regularly and watching sports.  He exercises regularly and helps with activities around the home.  Despite a marked in-service history of alcohol and substance abuse, he denied a current history other than occasional marijuana.  He denied any history of assaultiveness or suicide attempts.  He denied any legal problems other than a remote bankruptcy. 

Mental status examination revealed normal appearance and appropriate behaviors.  He was calm and had not apparent distress.  He precisely answered questions following reflection.  He was oriented and alert in all spheres.  His memory was intact.  The examiner indicated the Veteran's insight, judgment, and comprehension were within the average range.  He had normal speech and speech patterns.  He denied any psychotic symptoms such as hallucinations, delusions, or disorders of thought or communication.  His mood was mildly depressed, but there was no evidence of anxiety or anger.  Affect was appropriate to content.  He denied impulse control problems or any suicidal or homicidal ideations.  He endorsed some sleep impairment and it varied from sleeping more than he should to having disturbed sleep.  He did not have any obsessive or ritualist behaviors that interfered with routine activities.  The examiner indicated that it appears he has some dysfunctional personality traits, but he met the stressor criteria for a PTSD diagnosis.  Despite the Veteran's report of poor concentration, the examiner opined that his concentration appeared to be in the average range.  The examiner diagnosed major depressive disorder, mild PTSD, alcohol dependence (in partial remission), and polysubstance dependence (in full remission).  He assigned a GAF of 50-52 overall representing a cumulative impact of his psychiatric disorders.  The examiner opined that the Veteran was competent to manage his financial affairs.

In summary, the examiner opined that the Veteran had a mild case of PTSD and his psychosocial dysfunction is largely attributed to his depressive disorder.  He opined that the Veteran's major depressive disorder is independent of his PTSD.  The prognosis was fair.  The examiner ultimately found that the Veteran's "mild PTSD symptoms are seen as having a mild effect on his psychosocial functioning.  His other disorders are seen as having a larger and separate effect on his psychosocial functioning." 

In June 2008, the Veteran's private psychiatrist provided an assessment of his PTSD and depressive symptoms.  He diagnosed major depression with psychotic features and PTSD.  His GAF was assessed at 35.  The psychiatrist opined that this "navy Veteran is clearly plagued and impaired.  By my estimation, he is not able to engage in the requirements of life, nor can her tolerate the warp and wolf of societal adult requirements."  The psychiatrist also attached online articles related to the Veteran's reported stressors in Lebanon. 

In March 2009, in the Veteran's Notice of Disagreement, the Veteran described low mood, low energy, low concentration, being consumed by distressing military thoughts, and suicidal ideation.  The Veteran also submitted his TDIU application, in which he noted he last worked in September 2001.  He contends could not work due to PTSD. 

In May 2009, the Veteran's psychiatrist provided another opinion regarding the impact of his psychiatric disorders.  He noted the Veteran has major depressive disorder, recurrent, severe, with psychotic symptoms, and PTSD.  He is using prescription medication for treatment.  The psychiatrist opined that the Veteran is unemployable and his long-term prognosis is poor. 

In a May 2009 submission from the Veteran's most recent employer, it noted he last worked in May 2002 as a wood cutter.  The reason for termination of employment was that he quit. 

In August 2009, the Veteran was afforded another VA psychiatric examination, during which his major depressive disorder with psychotic features and PTSD diagnoses were noted.  He was assigned a GAF of 54 for moderate symptoms. The examiner opined that the Veteran's psychosocial functioning is negatively impacted by his PTSD and major depression.  The history suggested that his PTSD predated his major depression, and although his depression is making a greater impact on his functional limitations than his PTSD, "the effect of both is significant."  The Veteran's prognosis was guarded and he has been on psychotropic medication since at least 2003.  The examiner opined that some of the Veteran's symptoms can be accounted separately for PTSD or depression, but when looking at his PTSD symptoms independently, his symptoms result in reduced reliability and productivity.  The Veteran is preoccupied with thoughts of the dead bodies he saw in Lebanon, sleep impairment, concentration impairment, and mood impairment. 

The Veteran reported that he was hospitalized at the private medical center for four or five days due to psychiatric symptoms.  He reported going to the Vet Center for counseling every two weeks since his last VA examination.  The Veteran reported similar social interactions as in his prior examinations, but noted he gets tired after playing games with his wife for more than 45 minutes.  He reported that he no longer has friends other than his brother, but he spends time with his brother and stepdaughter every week or every couple weeks.  He enjoys fishing and playing board games.  He described waking up two to four nights a week due to nightmares, and sometimes has difficulty getting back to sleep.  He reported that his sleep pattern makes him tired and stressed.  He endorsed feelings of wanting to strangle someone because of stress, but denied any current homicidal thoughts.  He endorsed suicidal thoughts on an almost daily basis, but denied any current plans. 

Mental status examination revealed an untidy appearance with impaired hygiene.  He exhibited psychomotor retardation because both of his speech and movement were slow.  He had fair eye contact and was cooperative.  He responded to questions in a direct, but sparse manner.  There was no evidence that the Veteran experienced hallucinations, delusions, or other psychotic symptoms during the interview.  The Veteran described that a couple years prior he used to hear a voice in his head telling him things that are going to happen to him.  He was oriented in all spheres, his immediate recall was intact, his short-term memory was fairly good, and his memory appeared to be fair.  He did not report any particular problems with his memory.  His ability to understand concepts was within normal limits, but his social judgment was fair.  He has some insight into his difficulties and is generally able to understand the outcome of his behavior.  His thought processes were logical and goal directed.  The Veteran's concentration appeared intact and his intelligence was within the normal range.  His mood appeared dysphoric and he described feeling a little worried.  His affect was constricted and almost flat. 

Regarding his diagnosed depression, he reported that he feels sad most of the time and when he feels like crying, he cannot.  He gets very little pleasure from activities he used to enjoy.  He has lost most of his interest in other people or things, and is disappointed in himself.  He reported more difficulty in making decisions, and it is hard to keep his mind on anything for very long.  He endorsed not having enough energy to do anything.  He sleeps somewhat less than usual, is more irritable than usual, and less interested in sex.  The Veteran endorsed problems with general anxiety and panic attacks.  He worried about money/bills, his family, and the war on terror.  He described worrying so much that he gets a painful tightness in his chest every couple of days.  He denied any compulsive behavior or problems controlling his impulses.  He gets angry a couple times a week, but when he does, he goes to his room. 

The examiner indicated that the Veteran symptoms have "caused clinically significant distress and created impairments in social, occupational, psychosocial, and other important areas of functioning.  [He] isolates himself from people and has no friends other than his brother, wife, and stepdaughter.  His mood is predominantly dysphoric-irritable and sad.  His sleep is significantly impaired by initial insomnia and disruption due to nightmares several times a week.  Even though his concentration tested as within normal limits during the mental status exam, it is likely that concentrating requires considerable effort for him.  Finally, [he] has few activities that he enjoys." 

In March 2010, the Veteran's wife submitted a statement describing his symptoms as including nightmares, difficulty sleeping, unwanted and distressing memories/thoughts, anxiety/panic, irritability/anger, emotional numbing, and loss of interest in people and activities. 

The Veteran appeared for a Board hearing in October 2010.  In part, the Veteran described nightmares so bad he spits out parts of his teeth due to teeth grinding.  He testified he left his last job due to distressing thoughts of service.

In January 2012, the Veteran underwent a private psychiatric evaluation.  He described severe anxiety, hypervigilance, disrupted sleep, emotional numbing, flashbacks, panic attacks, and his wish to obtain 100 percent VA disability rating as he feels he is totally disabled due to his symptoms.  The examiner diagnosed major depressive disorder, recurrent and moderate, with psychotic features; PTSD, panic disorder with agoraphobia; and generalized anxiety disorder.  He assessed a GAF of 45, with the highest GAF in the past year of 55.  He described symptoms similar as in his previous VA examinations, and noted auditory hallucinations and incapacitation due to his PTSD symptoms.  He described suicidal ideation but otherwise denied any suicidal or homicidal thoughts. 

In May 2015, the Veteran was afforded another VA psychiatric examination, during which he was diagnosed as having PTSD and unspecified depressive disorder.  His PTSD symptoms included, depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss; such as forgetting names, directions or recent, events; flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  The Veteran's depressive disorder symptoms included depressed mood; flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's psychiatric diagnoses result in occupational and social impairment with reduced reliability and productivity. 

The Veteran described living with his wife of nine years, and they usually listen to the radio, watch T.V., or play a board game.  He is unable to play for too long because his "head gets too tired to play."  He does not drive and does not feel that he could because of his nerves and poor concentration.  He reported seeing his stepdaughter and her two children on a weekly basis, but he does not want to be around others, nor has he attended the children's events in the last three years.  He denied having any friends and does not wish he had them.  He denied having negative thoughts about people in general, but was not involved in his community. 

The Veteran reported that he has not worked since 2001.  He believes the main reason for his unemployment because of difficulty with "focus, concentration, strength, energy, thoughts and memories..It just seems like they nag at me and nag at me. Thoughts of memories of Lebanon.  It like I have got to fight it all day long and it tires me out."  These thoughts occur daily. 

Regarding his employability, the examiner noted that the Veteran had a "robust work history" prior to 2001 with near continuous employment from 1986 to 2001 at three different companies.  The Veteran indicated that he believes his PTSD symptoms caused increased depression, decreased energy, poor concentration, and poor memory-all of which impacted his work functioning as a saw table operator in his most recent job.  He is in receipt of Social Security disability benefits, but has problems managing money.  He denied any psychotherapy since 2012 because he did not believe it was helpful.  He uses prescription medication for treatment. Recent VA treatment records show the Veteran's complaints of persistent symptoms such as intrusive memories of trauma in Beirut, nightmares, anxiety, depression, irritable mood, racing thoughts, mood swings, and panic attacks.

Mental status examination revealed: daily depressed mood and reported loss of interest in collecting sports cards, attending his grandkids activities, or going fishing.  He described "I just feel dead inside", which he said is a change since military service.  Self-esteem is described as "most of the time I don't really care: but he stated he feels worthwhile as a person.  He described problems with motivation, energy and concentration.  He denied any suicidal or homicidal ideation. 

He reported that he takes naps during the day due to fatigue, and has nightmares every couple of weeks.  He never feels rested after sleeping.  He reported being anxious because he always feels like there is danger and he does not know why.  He endorsed chest heaviness, chest pain, and heavy breathing.  He described panic attacks at least three times per week.  He is able to control his anger, and denied any risky behavior or impulsivity.  The Veteran's appearance was described as clean, but somewhat worn.  He exhibited mild psychomotor slowing, but was oriented in all spheres.  His speech was coherent, but he denied any inappropriate behavior.  Eye contact was intermittent with more direct/consistent contact during the mental status examination.  He was polite and cooperative with the examiner, but his affect was flat.  His thoughts were logical and coherent, but their contact showed melancholic ideation.  He denied any delusions and has not had any hallucinations "for a while." 

The examiner noted that "[d]espite the Veteran's claim of difficulty with attention and concentration, these aspects of cognition were largely unimpaired during the interview and mental status examination.  He did have slowed mental fluency and slowed thinking that was evident."  The Veteran had unimpaired abstract reasoning, but some impairment in remote memories.  He exhibited average intelligence and judgment. 

Ultimately, the May 2015 examiner assessed the Veteran's symptoms as follows: PTSD and depression impair the Veteran's occupation function in that he is very unmotivated to seek employment.  His mood is very melancholic, feeling that life's daily activities are somewhat pointless, although he still maintains motivation to do basic things such as attend appointments, go grocery shopping, cook the food with his wife, maintain the family finances (although he stated this takes much effort due to self-perceived problems with concentration).  His thinking was mildly slowed and he evidences some psychomotor slowing which may affect pace in a work place such as a factory.  His medical records and his verbal report indicate that impaired sleep is chronic and likely affects his pace and persistence.  Socially, his level of interaction was good but he has very flat affect, eye contact was intermittent so he may not present as being engaged and energetic during employment interviews.

A review of the Veteran's SSA records shows he was awarded SSA disability benefits due to affective or mood disorders in November 2005.  Medical records and evaluations contained in his SSA file nearly all predate the appeal period for his VA claim.  These records show dysthymic disorder, major depression, recurrent, moderate to severe; schizoaffective disorder, depressive type; rule-out schizophrenia, paranoid type; generalized anxiety disorder; cannabis abuse; and rule-out substance abuse mood disorder or psychotic disorder.  GAF scores ranging from 35 to 55, and conflicting opinions related to employability. 

Private treatment records from 2012 to 2017, some newly associated with the claims file, reflect similar symptoms as otherwise described.  In August 2016, the Veteran reported experiencing panic attacks every day in the last month.  As of April 2017, he reported enjoying fishing and living with his wife.

In August 2017, an examiner's report was compiled without in-person examination, and focused on the Veteran's functional impairment and employability due to his psychiatric disability.  From the claims file and namely the May 2015 in-person examination, the examiner noted symptoms of depressed mood, chronic sleep impairment and disturbance, flattened affect and mild memory loss, disturbances of motivation and mood, persistent and exaggerated negative beliefs or expectations, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, problems with concentration, difficulty in establishing and maintaining effective work and social relationships, anxiety and panic attacks more than once a week, recurrent distressing dreams, avoidance, and exaggerated startle response.  The Veteran does not drive due to worsened anxiety.  The examiner concluded that the Veteran's PTSD manifested with functional limitations of impaired motivation to seek and maintain employment, reduced pace and persistence due to feeling emotionally overwhelmed by depressed mood and anxiety symptoms associated with PTSD, reduced pace and persistence at work tasks due to disruptions in his sleep-wake cycle, impaired social functioning due to social avoidance, flat affect and just "fair" hygiene.

Analysis

Giving the Veteran the benefit of the doubt, the Board finds that the record supports occupational and social impairment, with deficiencies in most areas, for the pendency of the appeal.   The record supports that the Veteran suffers disruptions to his social life, work life, thinking and mood due to his PTSD.  

It is important to note that the Board is precluded from differentiating between the symptoms of the Veteran's PTSD and his other psychiatric disorders (such as his major depression) in the absence of clinical evidence that clearly showed such a distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Here, there is no such medical evidence of a clear distinction between his diagnosed PTSD and his other disorders (except his history substance/alcohol abuse).  Rather, a review of the Veteran's VA medical records suggests that his other psychiatric disorders are aggravated by his PTSD symptoms.  Because there is no apparent means to separate the symptomatology associated with the Veteran's diagnosed psychiatric disorders, his symptoms due to his other mental health disorder will be considered in his claim for increased rating.  Id.; see also, 38 C.F.R. § 3.102.

Throughout the appeals period, serious psychiatric symptoms were recorded as those contemplated by the 70 percent rating.  In 2007, his treating physician noted the Veteran was likely unable to work in his lifetime due to symptoms such as hearing voices, difficulty managing money, nervousness, trouble with concentration, nervousness, sleeping most the day, moderate depressive symptoms, and poor focus.  While a June 2008 VA examination revealed moderate symptoms, a June 2008 private examination found severe symptoms and noted that the Veteran was "not able to engage in the requirements of life."  In March 2009, the Veteran reported suicidal ideation.  In May 2009, a private psychiatrist opined that the Veteran is unemployable and his long-term prognosis is poor.  During an August 2009 VA examination, the Veteran reported suicidal ideation daily.  In October 2010, Veteran described nightmares so bad he spits out parts of his teeth due to teeth grinding.  In January 2012, the Veteran again described suicidal ideation as well as auditory hallucinations.  The May 2015 VA examiner noted daily depression, slowed thinking, and worn appearance.

The most strongly impaired area for the Veteran appears to be work life, as highlighted by the August 2017 VA examiner's report.  However, the record does not support that the Veteran suffers from total occupational and social impairment.  He is not totally impaired socially.  While the evidence supports that the Veteran's relationship with his family is negatively impacted by his PTSD, he maintains a consistent relationship with his wife and other family members such as his brother and stepdaughter and her children, and enjoys hobbies such as board games and fishing.  

Further, his symptoms are not sufficiently severe to match the 100 percent rating.  While the Veteran has demonstrated slowed thinking, some hallucinations, some suicidal ideation, some mild impairment of personal hygiene, and some mild memory loss, he has not demonstrated the total impairment contemplated by the 100 percent rating.  He has not demonstrated gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Overall, the constellation of symptoms associated with the Veteran's PTSD do not correspond to the assignment of a 100 percent schedular disability rating.  

By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent over the entire appeal period, namely prior to May 14, 2015.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The competent evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to a rating of 70 percent for PTSD prior to May 14, 2015 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD is denied.





____________________________________________
J. K. BARONE
 Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


